SUMMARY ORDER

Petitioner Wen Qin Jiang, a native and citizen of the People’s Republic of China, seeks review of an October 22, 2007 order of the BIA denying her “motion for adjudication of an asylum application filed under 8 U.S.C. § 1158(a)(2)(D).” In re Wen Qin Jiang, No. A71 646 097 (B.I.A. Oct. 22, 2007). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006). In her motion and before this Court, Jiang emphasized that she was not filing a motion to reopen. Rather, she argued that she was entitled to file a successive asylum application independent of the requirements for motions to reopen set forth at 8 U.S.C. § 1229a(c)(7)(C)(ii). That argument is entirely foreclosed by our decision in Yuen Jin v. Mukasey where we held that the BIA had reasonably interpreted the Immigration and Nationality Act (“INA”) and its implementing regulations to require that “an alien under a final removal order must file a successive asylum application in conjunction with a motion to reopen and in accordance with th[e] procedural requirements [for filing such motions].” 538 F.3d 143, 156 (2d Cir. 2008); see also Matter of C-W-L-, 24 I. & N. Dec. 346, 352-53 (BIA 2007). Thus, to the extent Jiang argues that she is prima facie eligible for relief, her argument is of no moment where she was required to show changed country conditions. See 8 U.S.C. § 1229a(c)(7)(C)(ii).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).